Judgment, Supreme Court, New York County (John Bradley, J.), rendered on January 8, 1990, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree and sentencing defendant to an indeterminate term of imprisonment of from 3 Vi to 7 years, unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.) Concur — Murphy, P. J., Carro, Wallach and Asch, JJ.